             Case 7:19-cr-00424-VB Document 66 Filed 08/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
UNITED STATES OF AMERICA,                                     :
                                                              :
v.                                                            :   ORDER
                                                              :
HIBAH LEE,                                                    :   19 CR 424 (VB)
                           Defendant.                         :
--------------------------------------------------------------x

        On August 6, 2020, the Court issued an Order scheduling trial and pretrial submissions.

(See Doc. #63).

        On August 19, 2020, defendant’s counsel, with the consent of defendant, requested to

adjourn the trial tentatively scheduled for November 30, 2020. (See Doc. #64).

        For the reasons stated on the record at today’s telephone conference, attended by counsel

for all parties, the schedule for pretrial submissions is revised as follows:

        1.       Rule 404(b) evidence shall be disclosed by no later than September 30, 2020.

        2.       Motions in limine (including any government motion to admit Rule 404(b)

evidence), shall be filed on September 30, 2020. Opposition to any motions in limine shall be

filed by October 14, 2020. No replies will be permitted.

        3.       The Court will hold a telephone conference on October 28, 2020, at 10:30 a.m. to

hear oral arguments on the motions in limine, and, if possible, to resolve the motions.

Defendant’s counsel shall submit a letter or consent form by no later than October 14, 2020,

respecting whether defendant consents to appear by telephone. At the time of the scheduled

hearing, all counsel and defendant shall attend by calling the following number and entering the

access code when requested:

        Dial-In Number:            (888) 363-4749 (toll free) or (215) 446-3662
        Access Code:               1703567
            Case 7:19-cr-00424-VB Document 66 Filed 08/25/20 Page 2 of 2




       4.      All other deadlines for trial and pretrial submissions provided in the Court’s

August 6 Order are cancelled.

       5.      The November 30, 2020, trial date is adjourned sine die.


Dated: August 25, 2020
       White Plains, NY                      SO ORDERED:




                                             ___________________________________
                                             Vincent L. Briccetti
                                             United States District Judge




                                                2
